 


109 HRES 407 IH: Recognizing the 75th anniversary of the discovery of the East Texas Oil Field on October 3, 1930, and the 25th anniversary of the East Texas Oil Museum.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 407 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Gohmert submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Recognizing the 75th anniversary of the discovery of the East Texas Oil Field on October 3, 1930, and the 25th anniversary of the East Texas Oil Museum. 
 
Whereas October 3 in the year of our Lord 2005, is a day that will serve as a celebration and remembrance by East Texans; 
Whereas the major oil companies had given up on finding significant quantities of oil in East Texas and had attempted drilling several wells dating back to 1911; 
Whereas Columbus Marion Dad Joiner, former legislator turned wildcatter, had an incredible entrepreneur vision and dream of finding the world's largest oil field in East Texas; 
Whereas Dad Joiner brought in Daisy Bradford No. 3 on October 3, 1930, in the Woodbine sands of Rusk County, unleashing a flow encompassing an area measuring over 400 square miles and amassing five counties, the single largest reserve within the United States boundaries; 
Whereas the East Texas Oil Field was instrumental in supporting the Allied forces during World War II, paving the road for success and defeat of the Axis powers; 
Whereas the gushing success in East Texas helped establish many towns and communities that are alive and well today, still thriving with thousands of East Texans who are benefactors of the reality of discovery; 
Whereas the East Texas Oil Field has produced over 5 billion barrels of oil with a possible 1 billion barrels yet to be recovered that would ensure future economic development and stability for the region; 
Whereas the Placid Oil Company and the children of the late H.L. Hunt generously established the East Texas Oil Museum in Kilgore, a virtual educational experience highlighted by Boomtown that preserves the heritage and history of, and honors the development of, East Texas on this its silver anniversary; and 
Whereas in the year of our Lord 2005, this the 75th (diamond) anniversary of the discovery of oil in East Texas, marked by the impact of our forefathers and pioneers in the industry, celebrated from White Oak's Roughneck Days to Kilgore's Derrick Festival and Gusher Days in Gladewater: Now, therefore, be it 
 
That the House of Representatives— 
(1) recognizes the 25th anniversary of the East Texas Oil Museum in Kilgore, Texas, established by the family of the late Mr. H.L. Hunt and the Placid Oil Company; 
(2)honors the pioneers and developers of discovery in the Oil Fields of East Texas, including the thousands in the fields who assured our country economic prosperity and success during the second World War; and 
(3)offers East Texans our sincere wishes on this memorial event in their storied history. 
 
